DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 11 recites the limitation “wherein the second angle is based on a prediction of the interval between the first time-interval and the second time-interval; and wherein the third angle is based on a prediction of the interval between the third time-interval and the fourth time-interval” in lines 3-6. Claim 12 recites the limitation “wherein the second angle is based on a prediction of the interval between the first time-interval and the second time-interval” in lines 10-11. The instant specification indicates that predictions are generated for (1) a prediction of the interval of time between when each segment of feedstock is irradiated and heated [0234]; (2) a prediction of the interval of time between when each portion of workpiece is irradiated and heated [0235]; and (3) predictions of the angle of rotation for specific laser beams during each time interval [0237]-[0238]. However, there is no description of how the second angle and third angle is predicted based upon different time-intervals. Given the breadth of the claims, the complex nature of the invention and prior art, the lack of direction provided by the inventor in the passages cited above, and the lack of any working examples detailing the prediction of the rotation angles based on the time-intervals, it is the position of the examiner that the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the claimed invention without undue experimentation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “wherein the second angle is based on a prediction of the interval between the first time-interval and the second time-interval; and wherein the third angle is based on a prediction of the interval between the third time-interval and the fourth time-interval” in lines 3-6.   Claim 12 recites the limitation “wherein the second angle is based on a prediction of the interval between the first time-interval and the second time interval” in lines 10-11. These limitations render the claim indefinite because it is not clear how an angle can be based upon a prediction of a measure of time. This is in contrast to the limitations set forth in claims 4-5, for example.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 19-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Reese, et al. (US 2018/0117851).

	In reference to Claim 1, Reese discloses rotating an energy/light/laser beam ([0206]) by rotating an optical wedge ([0142]) (rotating a laser beam) where the angle can be varied ([0142]) (first angle does not equal the second angle) the beams are used to irradiate the filament material ([0137]) (irradiating first segment of a filament) the beams are also used for uniformly heating the filament ([0139], [0206]) (heating first segment of a filament) the optical wedges are then rotated to adjust the angle of the beam to continue down the filament material ([0139]) (second angle) (first time interval) the filament is deposited onto the surface and pressed down using the roller ([0068], [0205]) (depositing and tamping first segment) the filaments are placed on the substrate ([0204]) (first portion of a workpiece) the beams finish the filament requiring the beam be adjusted to reach all of the filament ([0206]-[0207]) (second time interval after, and mutually exclusive of, the first time interval) (rotating the laser beam)(second angle to a third angle, wherein the second angle does not equal the third angle) all of the filament is irradiated and heated ([0206]) (irradiating and heating second segment of a filament)(third angle) all of the filament is deposited and pressed down ([0205]) (third time interval)(depositing and tamping) (second segment)(second portion of the workpiece)(fourth time interval is after, and mutually exclusive of, the third time interval).
	If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches working down the filament by sections by heating and irradiating these sections over the course of time which can be seen as different intervals ([0206]-[0207]).

	In reference to Claim 2, Reese discloses the method of Claim 1, as described above.
	Reese discloses an elliptical beam profile ([0207], Fig. 4) (anisotropic beam energy isocline) with a robot swiveling the energy source around a vertical axis ([0207]) (normal to the axis of rotation).
If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches the beam being normal to the axis of rotation ([0207]) because the laser head is capable of being moved in any direction.

In reference to Claim 3, Reese discloses the method of Claim 1, as described above.
	Reese discloses an elliptical beam profile ([0207], Fig. 4) (energy beam isocline) with a spot profile of an ellipse ([0207]) (ellipse normal to the filament).
If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches the ellipse is normal to the filament ([0207]) because the laser head is capable of being moved in any direction.

In reference to Claim 4, Reese discloses the method of Claim 1, as described above.
	Reese discloses a real time temperature and time simulation program ([0145], [0207], [0182]) (measuring temperature of the first segment of the filament) the angle of the laser beam is adjusted ([0145], [0207], [0182]) (third angle is based on the temperature).
If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches adjusting the angle of the laser beam based on the temperature of the filament ([0145]).

	In reference to Claim 5, Reese discloses the method of Claim 1, as described above.
	Reese discloses a real time temperature and time simulation program ([0145], [0207], [0182]) (measuring a temperature of the second segment of the filament during the first time interval) the angle of the laser beam is adjusted ([0145], [0207], [0182]) (third angle based on temperature).
If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches adjusting the angle of the laser beam based on the temperature of the filament ([0145]).

	In reference to Claim 6, Reese discloses the method of Claim 1, as described above.
	Reese discloses an energy/light/laser beam ([0206]) (beam axis) being rotated by rotating the optical wedges where the optical wedge is the only thing rotating (beam axis and axis of rotation are collinear).
If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches the beam axis and axis of rotation are collinear ([0206]) because the laser head is capable of being moved in any direction.

	In reference to Claim 7, Reese discloses the method of Claim 1, as described above.
	Reese discloses an energy/light/laser beam ([0206]) (beam axis) being rotated by rotating more than one optical wedges where the optical wedges are rotating in opposite directions (beam axis and axis of rotation intersect).
If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches the beam axis and axis of rotation intersect ([0206]) because the laser head is capable of being moved in any direction.

	In reference to Claim 8, Reese discloses the method of Claim 1, as described above.
	Reese discloses an energy/light/laser beam ([0206]) (beam axis) being rotated by a robot swiveling the energy source around a vertical axis ([0207]) (beam axis and axis of rotation are parallel).
If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches the beam axis and axis of rotation are parallel ([0207]) because the laser head is capable of being moved in any direction.

In reference to Claim 9, Reese discloses the method of Claim 1, as described above.
	Reese discloses an energy/light/laser beam ([0206]) the laser beams hit the filament and when the two axes are collinear the axis of rotation also hits the filament (Fig. 2) (axis of rotation intersects the filament).
If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches the axis of rotation intersects the filament (Fig. 2) because the laser head is capable of being moved in any direction.

In reference to Claim 10, Reese discloses the method of Claim 1, as described above.
	Reese discloses rotating focusing lenses ([0174]-[0175]) (Examiner understands a cylindrical lens to mean a type of lens that have differing radii in the x and y axes and a focusing lenses in Reese are used to adjust the ratio of the minor and major axis of the beams) (rotating a cylindrical lens).
If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches rotating the focusing lenses because the optical system allows the energy beams to be aligned at any angle in the plane of deposition ([0174]).
	
In reference to Claim 19, Reese discloses a beam expanding system creating parallel beams ([0174]) (collimating an uncollimated laser beam) sending the beam through focusing lenses ([0175]) (shaping collimated laser with cylindrical lens) rotating focusing lenses ([0175]) (Examiner understands a cylindrical lens to mean a type of lens that have differing radii in the x and y axes and a focusing lenses in Reese are used to adjust the ratio of the minor and major axis of the beams) (rotating a cylindrical lens) rotating an energy/light/laser beam ([0206]) by rotating an optical wedge ([0142]) (rotating a laser beam) where the angle can be varied ([0142]) (first angle does not equal the second angle) the beams are used to irradiate the filament material ([0137]) (irradiating first segment of a filament) the beams are also used for uniformly heating the filament ([0139], [0206]) (heating first segment of a filament) the optical wedges are then rotated to adjust the angle of the beam to continue down the filament material ([0139]) (second angle) (first time interval) the beams finish the filament requiring the beam be adjusted to reach all of the filament ([0206]-[0207]) (second time interval after, and mutually exclusive of, the first time interval) (rotating the laser beam)(second angle to a third angle, wherein the second angle does not equal the third angle) all of the filament is irradiated and heated ([0206]) (irradiating and heating second segment of a filament)(third angle) ([0205]) (third time interval).
If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches working down the filament by sections by heating and irradiating these sections over the course of time which can be seen as different intervals ([0206]-[0207]).
If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches rotating the focusing lenses because the optical system allows the energy beams to be aligned at any angle in the plane of deposition ([0174]).

In reference to Claim 20, Reese discloses the method of Claim 19, as described above.
	Reese discloses an elliptical beam profile ([0207], Fig. 4) (anisotropic beam energy isocline) with a robot swiveling the energy source around a vertical axis ([0207]) (normal to the axis of rotation).
If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches the beam being normal to the axis of rotation ([0207]) because the laser head is capable of being moved in any direction.

In reference to Claim 21, Reese discloses the method of Claim 19, as described above.
	Reese discloses an elliptical beam profile ([0207], Fig. 4) (energy beam isocline) with a spot profile of an ellipse ([0207]) (ellipse normal to the filament).
If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches the ellipse is normal to the filament ([0207]) because the laser head is capable of being moved in any direction.

In reference to Claim 22, Reese discloses the method of Claim 19, as described above.
	Reese discloses a real time temperature and time simulation program ([0145], [0207], [0182]) (measuring temperature of the first segment of the filament) the angle of the laser beam is adjusted ([0145], [0207], [0182]) (third angle is based on the temperature).
If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches adjusting the angle of the laser beam based on the temperature of the filament ([0145]).

	In reference to Claim 23, Reese discloses the method of Claim 19in, as described above.
	Reese discloses a real time temperature and time simulation program ([0145], [0207], [0182]) (measuring a temperature of the second segment of the filament during the first time interval) the angle of the laser beam is adjusted ([0145], [0207], [0182]) (third angle based on temperature).
If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches adjusting the angle of the laser beam based on the temperature of the filament ([0145]).

In reference to Claim 24, Reese discloses the method of Claim 19, as described above.
Reese discloses an energy/light/laser beam ([0206]) the laser beams hit the filament and when the two axes are collinear the axis of rotation also hits the filament (Fig. 2) (axis of rotation intersects the filament).
If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches the axis of rotation intersects the filament (Fig. 2) because the laser head is capable of being moved in any direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reese, et al. (US 2018/0117851) as applied to Claim 1 above, and further in view of Nelson, et al. (US 7,993,124).

In reference to Claim 11, Reese discloses the method of Claim 1, as described above.
	Reese discloses a real time simulation program ([0207]) the angle of the laser beam is adjusted ([0207]) (third angle based on time).
	Reese does not disclose	the filament is deposited at a non-uniform rate.	
	Nelson discloses increasing and decreasing the lay down rate of the filaments (8:6-15) (the filament is deposited at a non-uniform rate).
	It would have been obvious to lay the filament like Reese at a non-uniform rate like Nelson because the controller may utilize the lay down rate to facilitate maintaining the temperature (10:28-30).

	In reference to Claim 12, Reese discloses rotating an energy/light/laser beam ([0206]) by rotating an optical wedge ([0142]) (rotating a laser beam) where the angle can be varied ([0142]) (first angle does not equal the second angle) the beams are used to irradiate the filament material ([0137]) (irradiating first segment of a filament) the beams are also used for uniformly heating the filament ([0139], [0206]) (heating first segment of a filament) the optical wedges are then rotated to adjust the angle of the beam to continue down the filament material ([0139]) (second angle) (first time interval) the filament is deposited onto the surface and pressed down using the roller ([0068], [0205]) (depositing and tamping first segment), a real time simulation program ([0207]) the angle of the laser beam is adjusted ([0207]) (second angle based on time).
	Reese does not disclose	the filament is deposited at a non-uniform rate.	
	Nelson discloses increasing and decreasing the lay down rate of the filaments (8:6-15) (the filament is deposited at a non-uniform rate).
	It would have been obvious to lay the filament like Reese at a non-uniform rate like Nelson because the controller may utilize the lay down rate to facilitate maintaining the temperature (10:28-30).

In reference to Claim 13, modified Reese discloses the method of Claim 12, as described above.
	Reese discloses an elliptical beam profile ([0207], Fig. 4) (anisotropic beam energy isocline) with a robot swiveling the energy source around a vertical axis ([0207]) (normal to the axis of rotation).
If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches the beam being normal to the axis of rotation ([0207]) because the laser head is capable of being moved in any direction.

In reference to Claim 14, modified Reese discloses the method of Claim 12, as described above.
	Reese discloses an elliptical beam profile ([0207], Fig. 4) (energy beam isocline) with a spot profile of an ellipse ([0207]) (ellipse normal to the filament).
If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches the ellipse is normal to the filament ([0207]) because the laser head is capable of being moved in any direction.

	In reference to Claim 15, modified Reese discloses the method of Claim 12, as described above.
	Reese discloses an energy/light/laser beam ([0206]) (beam axis) being rotated by rotating the optical wedges where the optical wedge is the only thing rotating (beam axis and axis of rotation are collinear).
If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches the beam axis and axis of rotation are collinear ([0206]) because the laser head is capable of being moved in any direction.

	In reference to Claim 16, modified Reese discloses the method of Claim 12, as described above.
	Reese discloses an energy/light/laser beam ([0206]) (beam axis) being rotated by rotating more than one optical wedges where the optical wedges are rotating in opposite directions (beam axis and axis of rotation intersect).
If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches the beam axis and axis of rotation intersect ([0206]) because the laser head is capable of being moved in any direction.

In reference to Claim 17, modified Reese discloses the method of Claim 12, as described above.
	Reese discloses an energy/light/laser beam ([0206]) (beam axis) being rotated by a robot swiveling the energy source around a vertical axis ([0207]) (beam axis and axis of rotation are parallel).
If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches the beam axis and axis of rotation are parallel ([0207]) because the laser head is capable of being moved in any direction.

In reference to Claim 18, modified Reese discloses the method of Claim 12, as described above.
	Reese discloses an energy/light/laser beam ([0206]) the laser beams hit the filament and when the two axes are collinear the axis of rotation also hits the filament (Fig. 2) (axis of rotation intersects the filament).
If it is not inherent, then it would have been obvious to one of ordinary skill in the art that Reese teaches the axis of rotation intersects the filament (Fig. 2) because the laser head is capable of being moved in any direction.



Response to Arguments
Applicant’s arguments, see Remarks dated January 31, 2022, with respect to the rejections of all the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Reese, et al. (US 2018/0117851).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742